NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-5360-18T2

JOHN PAFF,

          Plaintiff-Appellant,

v.

TRENTON BOARD OF
EDUCATION, GENE BOUIE,
GERALD TRUEHART,
ADDIE DANIELS-LANE, FIAH
KWESSEU, HEATHER WATSON,
LUCY VANDENBERG, and
YOLANDA MARRERO-LOPEZ,

     Defendants-Respondents.
______________________________

                   Submitted October 14, 2020 – Decided November 13, 2020

                   Before Judges Yannotti and Natali.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Mercer County, Docket No. L-2241-18.

                   Donald M. Doherty, Jr., attorney for appellant.

                   Adams Gutierrez & Lattiboudere, attorneys for
                   respondents (Adam S. Herman, of counsel and on the
                   brief).
            Pashman Stein Walder Hayden, P.C., attorneys for
            amicus curiae American Civil Liberties Union of New
            Jersey Foundation (CJ Griffin, of counsel and on the
            brief).

PER CURIAM

      Plaintiff appeals from a final judgment entered by the Law Division on

July 12, 2019, which, among other things, dismissed his claim under the New

Jersey Civil Rights Act (NJCRA), N.J.S.A. 10:6-2, and denied his application

under the NJCRA for attorney's fees. We affirm.

                                      I.

      On September 24, 2018, the Trenton Board of Education (Board) held a

public meeting, which began at 5:36 p.m. After addressing various matters, the

Board adopted a resolution pursuant to the Open Public Meetings Act (OPMA

or the Act), N.J.S.A. 10:4-6 to -21, which authorized the Board to exclude the

public from the meeting to discuss a proposed Memorandum of Understanding

(MOA) with the Trenton Educational Secretaries Association (TESA), as well

as certain other matters, including the revised and the Completed Merit Goals

Submission Form (CMGSF).

      The record shows that at 8:44 p.m., the Board adjourned the public

meeting and went into executive session. The public meeting resumed at 10:46


                                                                      A-5360-18T2
                                      2
p.m., at which time the Board voted on resolutions to approve: the MOA with

the TESA, an invoice to reimburse an arbitrator, and a fit-for-duty exam for a

staff member. The Board adjourned the public meeting at 10:50 p.m. The Board

then went into executive session for the purpose of discussing the CMGSF for

the Superintendent of Schools, Dr. Frederick H. McDowell, Jr. The public

meeting resumed at 11:45 p.m.         The Board then voted to transmit the

Superintendent's CMGSF to the County Office of the New Jersey Department

of Education (NJDOE). The meeting adjourned at 11:45 p.m.

      On October 26, 2018, plaintiff filed a two-count verified complaint in the

Law Division. Plaintiff named the Board and the members of the Board who

participated in the September 24, 2018 meeting as defendants.

      In count one of his complaint, plaintiff alleged defendants violated the

OPMA because the Board's agenda did not reference the payment of a merit

bonus to the Superintendent. Plaintiff asserted that the Board made no "clear"

statement that the Superintendent's bonus pay was an issue that would be

discussed in the first executive session on September 24, 2018.

      Plaintiff further alleged the Board did not adopt another resolution before

it went into the second executive session and did not state that the discussion of

the Superintendent's CMGSF related to the payment of a merit bonus. He


                                                                          A-5360-18T2
                                        3
claimed there was a "strong likelihood" the Board voted on the Superintendent's

CMGSF in the second executive session.

      In count two, plaintiff asserted a claim under the NJCRA. He alleged that

under the OPMA, he and the public had a right to have adequate notice of public

meetings and that this was a substantive right secured under the laws of New

Jersey. Plaintiff alleged he and the public were deprived of this right because

defendants failed to provide adequate notice of the topics to be discussed at the

meeting.

      Plaintiff alleged that the Board failed to "clarify the cryptic references" to

the CMGSF. He claimed the Board "deliberately obfuscate[d]" the effect of

approving such a form, which was to authorize the payment of a $25,000 merit

bonus for the Superintendent. Plaintiff asserted that a violation of the OPMA

was also a violation of the NJCRA.

      Plaintiff sought, among other relief, a judgment voiding the action taken

by the Board with regard to the submission of the Superintendent's CMGSF to

the County Office of the NJDOE; declaring defendants had violated the OPMA;

compelling defendants to change their agenda and public notice practices;

declaring violations of the OPMA may be addressed under the NJCRA;




                                                                            A-5360-18T2
                                         4
enjoining further violations of the OPMA, and awarding plaintiff attorney's fees

and costs pursuant to the NJCRA.

                                       II.

      Judge Mary C. Jacobson heard oral argument on January 24, 2019. The

judge ordered defendants to provide further information regarding the

Superintendent's application for a merit pay bonus. The judge also directed

defendants to provide the Superintendent notice of the relief plaintiff was

seeking and afford him the opportunity to intervene in the action.          The

Superintendent did not thereafter seek to intervene. The judge granted the

American Civil Liberties Union of New Jersey Foundation (ACLU-NJ) leave to

participate in the matter as amicus curiae.

      On July 12, 2019, Judge Jacobson rendered a decision from the bench.

The judge found that the Board violated the OPMA by failing to provide the

public with adequate notice, in the manner prescribed by N.J.S.A. 10:4-8(d),

that it would be discussing the payment of a merit bonus to the Superintendent

at the September 24, 2018 meeting.

      The judge rejected the Board's assertion that it was well-known that the

Board would be considering the Superintendent's merit goals and bonus pay.

The judge found that the appropriate remedy for the violation was to void the


                                                                        A-5360-18T2
                                        5
Board's approval of the Superintendent's merit bonus and to remand the matter

to the Board for reconsideration of the payment of the bonus "at a properly

noticed meeting that complies with the" OPMA.

      The judge also found that there was no basis for the award of prospective

injunctive relief. The judge noted that in 2019, the Board had posted and

submitted its schedule of regular meetings for the year to two newspapers , as

permitted by N.J.S.A. 10:4-18, thereby obviating the need for further notice of

any meeting pursuant to N.J.S.A. 10:4-8(d).

      Judge Jacobson then addressed plaintiff's claim under the NJCRA. The

judge noted that the only relief plaintiff was seeking under the NJCRA was the

award of attorney's fees. The judge found that in the OPMA, the Legislature

had created a cause of action with specific remedies, which do not include the

award of attorney's fees to the prevailing party.

      The judge stated that by its enactment of the NJCRA, the Legislature did

not intend to supplement the remedies available under the OPMA and allow for

the award of attorney's fees. Therefore, the judge dismissed plaintiff's claim

under the NJCRA and denied with prejudice plaintiff's application for attorney's

fees under the NJCRA.




                                                                        A-5360-18T2
                                        6
      The judge memorialized her decisions in a final judgment dated July 12,

2019. This appeal followed.

                                       III.

      On appeal, plaintiff argues the trial court erred by finding that the NJCRA

does not permit the award of attorney's fees to a party who prevails on a claim

based on a violation of the OPMA. Plaintiff contends that in the NJCRA, the

Legislature intended to supplement the remedies available to litigants under the

OPMA.

      The issue raised on appeal is one of statutory interpretation and requires

that we construe the NJCRA and the OPMA. Therefore, we undertake de novo

review of the trial court's decision that a party who prevails on a claim under the

OPMA may seek attorney's fees under the NJCRA. In addressing that issue, we

owe no deference to the trial court's legal determination. Tumpson v. Farina,

218 N.J. 450, 467 (citing Farmers Mut. Fire Ins. Co. of Salem v. N.J. Prop.-Liab.

Ins. Guar. Ass'n, 215 N.J. 522, 535 (2013)).

      We begin our analysis with the relevant provisions of the NJCRA. The

NJCRA states in relevant part that

            [a]ny person who has been deprived of any substantive
            due process or equal protection rights, privileges or
            immunities secured by the Constitution or laws of the
            United States, or any substantive rights, privileges or

                                                                           A-5360-18T2
                                         7
            immunities secured by the Constitution or laws of this
            State, or whose exercise or enjoyment of those
            substantive rights, privileges or immunities has been
            interfered with or attempted to be interfered with, by
            threats, intimidation or coercion by a person acting
            under color of law, may bring a civil action for damages
            and for injunctive or other appropriate relief.

            [N.J.S.A. 10:6-2(c) (emphasis added).]

      In addition to an action for damages and injunctive relief, the NJCRA

permits the court to "award the prevailing party reasonable attorney's fees and

costs." N.J.S.A. 10:6-2(f).

      The NJCRA was intended to provide a remedy for the violation of

substantive rights established under the New Jersey Constitution and state law.

Tumpson, 218 N.J. at 474. The NJCRA was "intended to expand the remedies

already provided to victims of bias and discrimination under [the New Jersey

Law Against Discrimination, N.J.S.A. 10:5-1 to -49] to citizens whose other

substantive rights were not adequately protected under existing law." Ibid.

      In determining whether New Jersey's Constitution and laws confer a

substantive right on a class of individuals, our Supreme Court has considered

the interpretation given to the parallel provisions of the Federal Civil Rights

Act, 42 U.S.C.A. § 1983. Ibid. The Court has observed that like the NJCRA,

Section 1983 is not a source of substantive rights but is instead a vehicle by


                                                                        A-5360-18T2
                                       8
which rights established under Federal law may be vindicated. Id. at 475 (citing

Chapman v. Houston Welfare Rights Org., 441 U.S. 600, 617-18 (1979)).

      In Tumpson, the Court applied the test established in Blessing v.

Freestone, 520 U.S. 329, 340-41 (1997), for determining whether a statute

provides a class of individuals in a particular case with a substantive right. Id.

at 475-76. The Court later refined this test in Harz v. Borough of Spring Lake,

234 N.J. 317, 331 (2018). The test requires courts to consider, in making that

determination, whether: (1) the statute was intended to confer a right on an

individual; (2) the right is "so 'vague [or] amorphous' that its enforcement would

strain judicial competence"; and (3) the law unambiguously imposes a binding

obligation on the State or its political subdivisions. Ibid. (quoting Tumpson,

218 N.J. at 475) (citing Gonzaga Univ. v. Doe, 536 U.S. 273, 283-84 (2002)).

      Here, the trial court found that the OPMA establishes substantive rights

under this test. We agree. Among other things, the Act states that the public

has the right "to be present at all meetings of public bodies, and to witness in

full detail all phases of the deliberation . . . [and] to have adequate advance

notice of and the right to attend all meetings of public bodies at which any

business affecting the public is discussed or acted upon in any way . . . ."

N.J.S.A. 10:4-7. Furthermore, the public's rights under the Act are not vague


                                                                          A-5360-18T2
                                        9
and amorphous and the enforcement of such rights would not strain judicial

competence. In addition, the Act creates unambiguous obligations on the part

of public bodies that are subject to its requirements.

      Since the OPMA creates substantive rights under the test enunciated in

Tumpson and Harz, we must determine whether enforcement of those rights

under the NJCRA is compatible with the OPMA.               In Tumpson, the Court

explained that even if a federal statute is found to create an individual right, this

only gives rise to a rebuttable presumption that the right is enforceable under

Section 1983. Tumpson, 218 N.J. at 475 (citing Blessing, 520 U.S. at 341).

      Indeed, Congress may expressly or impliedly foreclose a remedy under

Section 1983 "by creating a comprehensive enforcement scheme that is

incompatible with individual enforcement under [Section] 1983." Ibid. (quoting

Blessing, 520 U.S. at 341). The Tumpson Court applied these principles in

determining whether the NJCRA applies to the deprivation of substantive rights

established under New Jersey law.

      In Tumpson, the Court noted that under the Faulkner Act, the public had

a right of referendum to approve or disapprove any ordinance passed by a

governing body in a Faulkner Act municipality. Id. at 468 (citing N.J.S.A.

40:69A-185 to -190). The Court found that the power of referendum under


                                                                             A-5360-18T2
                                        10
N.J.S.A. 40:69A-185 is a substantive right conferred upon all voters in the

municipality, and enforcement of this right would not "strain[] judicial

competence." Id. at 478. Moreover, the right is substantive, not procedural,

because a City Clerk's failure to file the referendum petition to allow a vote on

an ordinance gives rise to a cause of action to enforce the right. Ibid.

        The Tumpson Court further found that nothing in the NJCRA "remotely

suggests" that the Legislature intended its remedies would not apply to

enforcement of the right of referendum. Id. at 478-79. The Court emphasized

that if the Legislature intended to carve out this statutory area, "presumably the

Legislature would have said so." Id. at 479 (citing DiProspero v. Penn, 183 N.J.
477, 493 (2005)).

        The Court held that one of "the most powerful remedies" of the NJCRA is

the award of attorney's fees to the prevailing party. Ibid. (citing N.J.S.A. 10:6-

2(f)). The Court noted that a successful litigant in an action to enforce the right

of referendum usually would not obtain money damages and the average citizen

seeking to enforce that right may not be able to afford to litigate the issue. Id.

at 480. The Court held that the NJCRA was intended to apply to such a case.
Ibid.




                                                                           A-5360-18T2
                                       11
      In this case, Judge Jacobson correctly found that in the OPMA, the

Legislature had created specific remedies for violations of the law and there was

no indication the Legislature intended to supplement those remedies by allowing

claims to be brought under the NJCRA for deprivations or threatened

deprivations of rights under the Act. The OPMA provides in pertinent part that

any action taken by a public body at a meeting that does not conform to the Act's

requirements "shall be voidable in a proceeding in lieu of prerogative writ" that

may be brought in the Superior Court. N.J.S.A. 10:4-15(a).

      Moreover, "[a]ny party, including any member of the public, may

institute" such a proceeding. N.J.S.A. 10:4-15(b). If the court finds "that the

action was taken at a meeting which does not conform to the provisions of [the]

act, the court shall declare such action void." Ibid.

       In addition, the Act states that "any person . . . may apply to the Superior

Court for injunctive orders or other remedies to insure compliance with the

provisions of [the] act and the court shall . . . provide such remedies as shall be

necessary to insure compliance with the provisions of [the] act." N.J.S.A. 10:4-

16.   The Act also provides limited monetary penalties for persons who

knowingly violate any provision of the Act. N.J.S.A. 10:4-17. The Act does

not provide for the award of attorney's fees and costs to the prevailing party.


                                                                           A-5360-18T2
                                       12
      Thus, the OPMA establishes a comprehensive statutory scheme with

limited remedies that is clearly intended to cover the field. We are not convinced

the Legislature intended to supplement that statutory scheme by applying the

NJCRA to deprivations or threatened deprivations of rights established under

the OPMA.

      As we noted previously, the NJCRA provides that a person who has been

deprived of a substantive right secured by New Jersey's Constitution or laws, or

whose substantive right has been interfered with or threatened to be interfered

with, by a person acting under color of law, "may bring a civil action for

damages and for injunctive or other appropriate relief . . . ." N.J.S.A. 10:6-2(c).

      The NJCRA states that any party to such an action may seek a trial by

jury. N.J.S.A. 10:6-2(d). The NJCRA further provides that

            [a]ny person who deprives, interferes or attempts to
            interfere by threats, intimidation or coercion with the
            exercise or enjoyment by any other person of any
            substantive due process or equal protection rights,
            privileges or immunities secured by . . . the Constitution
            or laws of this State is liable for a civil penalty for each
            violation. The court or jury, as the case may be, shall
            determine the appropriate amount of the penalty. Any
            money collected by the court in payment of a civil
            penalty shall be conveyed to the State Treasurer for
            deposit into the State General Fund.

            [N.J.S.A. 10:6-2(e).]


                                                                           A-5360-18T2
                                       13
The court also may award the prevailing party in an action under the NJCRA

reasonable attorney's fees and costs "[i]n addition to any damages, civil penalty,

injunctive or other appropriate relief . . . ." N.J.S.A. 10:6-2(f).

      In our view, the broad remedies available under the NJCRA are entirely

inconsistent with the comprehensive statutory scheme in the OPMA. The Act

does not provide for the award of damages, which is permitted under the

NJCRA. The Act provides for the grant of limited injunctive relief and other

remedies to ensure prospective compliance with the Act. N.J.S.A. 10:4-16.

      The injunctive relief available under the NJCRA is not limited in the

manner described in the OPMA. Furthermore, under the Act, the monetary

penalties that can be assessed for OPMA violations are strictly limited, there is

no right to a jury trial, and the penalties are recoverable in a summary proceeding

in the Superior Court. N.J.S.A. 10:4-17.

      Plaintiff argues, however, that the award of counsel fees would

complement the remedies available under the OPMA. The ACLU-NJ agrees and

contends there is nothing in the NJCRA that suggests the Legislature did not

intend the NJCRA remedies would apply to deprivations or threatened

deprivations of rights under the OPMA. We disagree.




                                                                           A-5360-18T2
                                        14
      The limited remedies available under the OPMA indicate that the

Legislature intended to foster compliance with the open meeting and public

notice requirements without unduly burdening public bodies and their members

with unlimited monetary penalties and awards of attorney's fees and costs.

Applying the remedies under the NJCRA to violations of the OPMA would not

complement the OPMA. It would substantially alter a comprehensive legislative

scheme. The trial court correctly determined that the Legislature did not intend

such a result when it enacted the NJCRA.

      We have considered the other arguments raised by plaintiff and the

ACLU-NJ.     We conclude those arguments lack sufficient merit to warrant

discussion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                        A-5360-18T2
                                      15